Citation Nr: 1421696	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-47 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased disability evaluation for a right shoulder disorder, evaluated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling.

3. Entitlement to service connection for cancer to include soft tissue sarcoma and squamous cell sarcoma as due to herbicide exposure.  

4. Entitlement to service connection for hypertension as due to herbicide exposure or as secondary to diabetes mellitus type II and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2008 and May 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran filed a claim in September 2008 pursuing service connection for hypertension as due to herbicide exposure or as secondary to diabetes mellitus. The RO denied service connection for hypertension under both theories in a rating decision dated December 2008. In May 2009 (i.e. within the one-year period for the Veteran to file a notice of disagreement) the Veteran initiated an appeal of that decision stating, "I would like to file a new claim for service connection for hypertension secondary to my post-traumatic stress disorder." While the RO construed the Veteran's statement as a new claim for entitlement to service connection for hypertension as secondary to PTSD, his additionally-raise theory of entitlement is essentially for the same disorder. The claim then proceeded towards appellate review. 

Normally, a new theory of entitlement does not constitute a new claim. See, e.g. Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim). The RO, however, treated the secondary claim as such in its February 2010 rating decision. The question of whether service connection as secondary to PTSD is warranted is part of the original claim, and the Board will proceed accordingly.  

In a December 2010 VA Form 9, Appeal to the Board, the Veteran requested a Board Videoconference hearing. However, the Veteran withdrew his request in a correspondence dated January 2011 where he instead elected a hearing with a Regional Hearing Office Decision Review Officer (DRO). A copy of the DRO hearing transcript is associated with the claim file. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2011). 


FINDINGS OF FACT

1. In January 2011 the Veteran specifically withdrew the issues of entitlement to increased ratings for PTSD and a right shoulder disability.  

2. The Veteran is presumed to have been exposed to herbicides during active service in Vietnam.

3. The Veteran's hypertension is not related to or the result of his military service.

4. The Veteran has squamous cell sarcoma that is not related to or the result of his military service. 

CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to increased ratings for PTSD and a right shoulder disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).




2. The criteria to establish service connection for hypertension have not been met and may not be presumed to have been incurred during his service. 38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(e) (2013).

3. The criteria to establish service connection for cancer to include soft tissue sarcoma and squamous cell sarcoma have not been met and may not be presumed to have been incurred during his service. 38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, in a correspondence dated January 2011, withdrew the issues of entitlement to increased ratings for PTSD and a right shoulder disability; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these issues. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed without prejudice.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA advised the Veteran in October 2008 and December 2009 of information as to the evidence required to substantiate the claims, and of the division of responsibilities between VA and a claimant in developing an appeal. 

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD form 214), a service separation examination, VA outpatient treatment records, VA examination reports, private medical records, and lay statements from the Veteran. 


Analysis of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused veteran's death). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 




Soft tissue sarcoma and squamous cell sarcoma

The Veteran has been diagnosed with squamous cell sarcoma, and he alleges that his skin cancer is akin to soft tissue sarcoma, which is one of the disorders presumptively linked to herbicide exposure, also presumed to have occurred in Vietnam veterans.   

The Veteran is not diagnosed with soft tissue sarcoma; squamous cell carcinoma is not presumptively linked by law to herbicide exposure and there is no competent evidence indicating that squamous cell carcinoma was otherwise caused by any incident of military service. The claim will therefore be denied.

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6) (2012). The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. 
§ 3.307(a)(6)(ii). Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e) (2012), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In consultation with the National Academy of Sciences (NAS), and under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 (2012), the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to herbicides. The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as diabetes mellitus type II), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

However, NAS has advised VA that it has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 77 Fed. Reg. 47924 -28 (August 10, 2012). 

The Veteran was presumptively exposed to herbicides because of his service in Vietnam during the Vietnam era. Nevertheless, the type of cancer  he has namely, squamous cell sarcoma is not accepted as presumptively associated with Agent Orange exposure. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).  

Moreover, there equally is no competent and credible medical or other evidence alternatively establishing direct causation between his squamous cell sarcoma and his service, including in Vietnam.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (indicating that even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis by establishing the required causation).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007); and McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which in actuality involved exposure to radiation, are nonetheless equally applicable to claims based, instead, on exposure to Agent Orange).

The Veteran's STRs are completely devoid of any complaints (e.g., relevant symptoms etc.), diagnoses, or objective clinical findings referable to any sort of cancer. There equally is no suggestion of cancer for many years after the conclusion of his service.

VA treatment records from September 2009 note the Veteran reported a tender lesion on his scalp for several months and requested an inspection. A biopsy of the Veteran's scalp was performed and he was diagnosed with squamous cell sarcoma in September 2009. The record notes excision surgeries of the Veteran's scalp performed in October 2009, December 2009, and April 2011. 

The Board has considered the Veteran's statements that his squamous cell sarcoma is a form of soft tissue sarcoma that is related to or the result of exposure to herbicides during his service in Vietnam but finds no probative evidence in the record supporting this assertion.  

Neither the VA nor private treatment records of the Veteran's squamous cell sarcoma characterize or relate the condition to soft tissue sarcoma or the Veteran's presumed exposure to herbicides in Vietnam. Thus, there is no competent medical evidence to support the Veteran's claim. To reiterate, cancers such as squamous cell sarcoma is not presumptively associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2013). As a layperson, the Veteran is not competent to determine the etiology of his cancer since this is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For these reasons and bases, the preponderance of the evidence is against the claim.  In this circumstance, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.





Hypertension

The Veteran alleges two theories supporting his assertion of service connection: that the disorder is due to undiagnosed and therefore non-service-connected diabetes mellitus or to service-connected PTSD. Having considered the entire record of evidence, both lay and medical, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for hypertension. 

With regards to the Veteran's claim for service connection as due to herbicide exposure under 38 C.F.R. § 3.307(a)(6) (2012), hypertension is not accepted as presumptively associated with herbicide exposure under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e), thus this theory of causation must be rejected. 

The evidence of record is also inefficient to establish entitlement to service connection by proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Although the nexus requirement for direct service connection may be established by the presence of a chronic disease (here hypertension) under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309, the Veteran's hypertension did not manifest itself to a compensable degree within one year of separation from service. 

Post service VA treatment records indicate the Veteran was diagnosed with hypertension in October 2005. The Veteran's hypertension has been controlled with metoprolol since as early as July 2006. The Veteran does not assert, and indeed the record does not reflect, that hypertension first manifested during service. The record is also devoid of medical evidence that the Veteran's hypertension is related to his presumed exposure to herbicides in service. 

As to service connected PTSD, VA regulations provide that a disability that is proximately due to or the result of a service connected disease or injury shall be service connected. When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability. In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran is not diagnosed with diabetes mellitus, and this theory of causation must be rejected. Although the Veteran is diagnosed with and service connected for PTSD, neither the VA nor private treatment records of the Veteran's hypertension relate the condition to Veteran's PTSD. Thus, there is no competent medical evidence to support the Veteran's secondary service connection claim. 

As a layman, the Veteran is not competent to determine the etiology of his hypertension since this is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). For these reasons and bases, the preponderance of the evidence is against the claim.  In this circumstance, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.

Closing

The undersigned has carefully examined the record and notes no question that the Veteran performed valuable service in a combat zone, and the Veteran sincerely believes that his disorders should be service connected. However, the causality of hypertension and oncological disorders are complex medical questions; the record does not support his layperson's assertions; and the appeal must be denied.
  

(ORDER ON NEXT PAGE)







ORDER

The appeals for issues of entitlement to increased ratings for PTSD and a right shoulder disability are dismissed.

Entitlement to service connection for cancer to include soft tissue sarcoma and squamous cell sarcoma is denied. 

Entitlement to service connection for hypertension is denied. 



____________________________________________
Vito A. Clementi 
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


